TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00624-CR



                              Charise Mertina Paschall, Appellant

                                                  v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
     NO. 2C07-04692, HONORABLE JOHN MICHAEL MISCHTIAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Charise Mertina Paschall seeks to appeal a judgment of conviction for failure to

identify. The trial court has certified that: (1) this is a plea bargain case and Paschall has no right

of appeal, and (2) Paschall waived her right of appeal. The appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Waldrop and Henson

Dismissed for Want of Jurisdiction

Filed: November 9, 2007

Do Not Publish